Title: From James Madison to Leven Powell, 1 January 1803 (Abstract)
From: Madison, James
To: Powell, Leven


1 January 1803, Department of State, Washington. “To enable me to view in its true light your claim upon the French Government, for the loss you sustained upon a shipment of Tobacco, made to France before the late war, as stated in your letter of the 16th. inst. be pleased to inform me, whether you expect payment in specie of the amount of the acceptances, or of their value reduced by a scale of depreciation, and also whether after the deposit of the paper money the French Government has considered it as forfeited.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   Powell to JM, 16 Dec. 1802.


